Title: To George Washington from John Armstrong, 8 March 1781
From: Armstrong, John
To: Washington, George


                  
                     Dear General
                     Carlisle 8th March 1781
                  
                  Five Sabel months have passed over Since I last had the pleasure of writing yr Excellency & then unable to finish a letter of moderate length, of which indispossion I am fully recovered, but having passed the Sixty third of my age, find little capacity for active life except in the dreams of an intoxicated immagination, which ought to be corrected & the thoughts turned upward; permit me Sir to wish your present years may be protracted not to any specified period, but as long as you can be serviceable to your country or comfortable to your Self.
                  This remote part of the country admiting but little news and being now out of the publick line of politicks, you will readily see the designe of the present to be only a memento of ancient & invariable friendship which ought not easily to be extinguished.  At the same time we may a little lament our present embarrasments without enveying against our rulers; but with greater pleasure observe the various dawnings of hope & assistance resulting from the divine government alone.  As to the former your Excellency has but too many proofs of the complicated evils prevalent amongst us & a greater share of their consequent burthens than any but an enemy could wish—ignorance in the novel and subtile business of finance, together with the want of an earlier Reformation in the whole line of expenditure have been at the bottom of all our distresses; the latter however desireable cannot to any great purpose be accomplished until our money is reduced to some settled Standard, nor even then whilst the argument of Scarcity can possibly be introduced.  we have also to regret that spurious kind of knowledge lately improven amongst us, known by the name of Speculation, but of worst kind the genuine offspring of Averice & pride.  With respect to finance, it has been to us like the doubleings of an Eele, having brought Congress to their wits-end—that body in my opinion having long been involved in thick darkness unable to make any certain estimate of Success from natural resources or any arrangements they can make, must only draw a bow at adventure, or grope for the wall in the dark, supporting their laudible hopes on the divine government in the justice of their cause; and here must we wish the mind of every virtuous American may humbly Center without any relaxation of the natural means.  On the other hand We have lately had several favourable appearances from the South a Country not well Stored with military Supplys, and previously visited by a Series of misfortune or rather necessary chastisement—amongst these flattering prognosticks, the affair of Genl Morgan has been of the kind not only compleat, but attended with some circumstances clearly providential & manifestative of the divine favour on our part.  Such was the ease & Suddenty of the victory, the essential part of the conflict as some say not lasting above ten minutes—the Safety of his retreat with the prisoners & interveneing rains in his favour; to these may we not venture to add the precipitate March of Genl Cornwallis of near two hundred miles, Genl Green retreating to better resources & the other leaving his behind, who if not supported by Genl Philips in his rear (as Some now say he is) can not easily expect to return; hopeing as we do that the good people of N. Carolina & Virginia will observe the happy Opportunity presented to them.  Fears are expressed for Genl Green, or that Cornwallis will form a junction with the Arch-traitor, but in either case are these fears groundless & the efforts rather to be desired—the ground of apprehension if any there be is that a Retreat may be attempted similar to the pursuit, on what effect those new operations, loss of strength and detachment of troops may have upon West Point.  The Neutral Confederation in Europe has also a Salutary aspect & the approach and Success of our warm friend the Count De Estaigne if true, must greatly enliven our hopes—Our Embarrasments are many, but the Lord Reigns, would to God our Sentiments were more pure and our lives more conformable to his Government.
                  Recruiting in this part of the Country but begining requires more time to know the effect, and so mortifying is the affair of the Pennsylvania line & so crude the censures of some that I can only be silent upon it.  The complicated affliction of poor Genl Gates, is really moving—we hear that on his return he found his house inhabited only by Servants, Mrs Gates having absented her Self from the View of it after the death of her son—and that they are very disconsolate—He has Sent for Major Armstrong who but just recovering from a dangerous fever which was followed with a Cough & pain in his breast, has gone up to him—the General will probably soon repair to Congress—from all I have heard of  the  and order of tryal appears to have been  By a late report from the South its said that Genl Greene has Arrested Coll Armong upon the representation or depossition of One or more officers of Rank now prisoners at Charlestown, impeaching him of bad conduct on the 16th of August.  I am dear General—with every Sentiment of gratitude & regard your Excellencys most Obedt humble Servt 
                  
                     John Armstrong
                  
               